 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 JAMES WILLIAMS,                                        Case No.: 2:19-cv-01212-APG-EJY

 4          Plaintiff                                        Order Accepting Report and
                                                                 Recommendation
 5 v.
                                                                      [ECF No. 11]
 6 CLARK COUNTY, et al.,

 7          Defendants

 8         On November 6, 2011, Magistrate Judge Youchah recommended that I dismiss this

 9 action because plaintiff James Williams did not file an amended complaint as ordered. ECF No.

10 11. Williams did not file an objection. Thus, I am not obligated to conduct a de novo review of

11 the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de

12 novo determination of those portions of the report or specified proposed findings to which

13 objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

14 banc) (“the district judge must review the magistrate judge’s findings and recommendations de

15 novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Youchah’s report and recommendation

17 (ECF No. 11) is accepted and this case is DISMISSED with prejudice.

18         DATED this 27th day of November, 2019.

19

20                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
21

22

23
